UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6363


LEWIS WAYNE FIELDER,

                Petitioner - Appellant,

          v.

ROBERT M. STEVENSON, III, Warden, Broad River Correctional
Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     J. Michelle Childs, District
Judge. (2:12-cv-00412-JMC)


Submitted:   September 25, 2013          Decided:   September 27, 2013


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeremy A. Thompson, LAW OFFICE OF JEREMY A. THOMPSON, LLC,
Columbia, South Carolina, for Appellant.    Donald John Zelenka,
Senior Assistant Attorney General, Melody Jane Brown, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lewis      Wayne      Fielder       seeks    to     appeal      the    district

court’s orders granting Respondent’s motion to strike Fielder’s

affidavit      seeking         to   enhance       the     state      court    record,         and

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2006) petition.

              The orders are not appealable unless a circuit justice

or    judge   issues       a    certificate       of    appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent      “a       substantial    showing           of    the    denial      of     a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that    reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,         537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Fielder has not made the requisite showing.                                We further

conclude that the district court did not abuse its discretion in

                                              2
striking Fielder’s affidavit.          See Landrum v. Mitchell, 625 F.3d

905, 923-24 (6th Cir. 2010) (standard of review); Ward v. Hall,

592   F.3d   1144,    1162     (11th   Cir.    2010)     (same);    Eckstein    v.

Kingston,       460   F.3d     844,    852     (7th     Cir.      2006)    (same).

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and   argument      would    not   aid   the   decisional

process.

                                                                          DISMISSED




                                        3